Citation Nr: 0126443	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  99-14 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to service connection for a left ankle 
condition.

2. Entitlement to service connection for a right ankle 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July of 
1983, and a certificate of release from active duty (NGB 22) 
indicates that the veteran was in the Massachusetts National 
Guard from July 1983 to July 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire that denied the veteran's claims of 
entitlement to service connection for hearing loss, a sprain 
of the left ankle, and a right ankle condition.  The veteran 
did not appeal the denial of his hearing loss.  A hearing was 
held before the RO in June 2000.


FINDINGS OF FACT

1. No right ankle condition was manifested during service or 
for many years thereafter, and is not related to any 
incident of service.

2. No left ankle condition was manifested during service or 
for many years thereafter, and is not related to any 
incident of service.


CONCLUSIONS OF LAW

A right ankle condition was neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).

A left ankle condition was neither incurred in nor aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran and his representative 
were provided with a copy of the appealed April 1999 rating 
action, and were provided Statements and Supplemental 
Statements of the Case, including a Supplemental Statement of 
the Case dated December 2000.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate the claims.  The veteran was also 
sent a letter dated April 2001 informing him of the 
provisions of the VCAA, and providing him the opportunity to 
respond.  The RO has also made reasonable efforts to obtain 
relevant records adequately identified by the veteran, 
including several attempts to obtain all relevant National 
Guard records of the veteran.  The veteran has also been 
afforded a VA examination, dated February 1999.  Thus, under 
the circumstances in this case, VA has satisfied its duties 
to notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Facts

The Board notes that the veteran's service medical records 
are completely negative for any finding of any injury to the 
veteran's right ankle at any time, during both the veteran's 
period in the Army, and his time in the National Guard.

There is one record in the veteran's service medical records, 
dated August 1986, which indicates that the veteran was seen 
for a left ankle problem.  Specifically, the veteran reported 
being out running and noted onset of tingling pain in the 
medical aspect of his ankle, just postero-inferior to his 
medial malleolus.  The veteran reported no trauma, just 
running.  The veteran reported that he ran "occasionally".   
Upon examination, it was noted that his left ankle had no 
swelling or ecchymosis, and full range of motion.  The 
veteran had slight tenderness in the area posterio- inferior 
to his malleolus.  X-rays taken at that time were negative.  
The veteran was diagnosed with a questionable mild strain of 
the ankle.  He was assigned crutches and released.  He was 
cautioned to not run for 48 hours.

Of note are a report of medical history and report of medical 
examination both dated March 1987.  In the report of medical 
history, the veteran reported himself to be in good health, 
and did not report any ankle trouble.  The veteran 
specifically reported that he had no foot trouble.  In the 
report of medical examination dated March 1987, the veteran 
was not found to have any ankle trouble, and his lower 
extremities were found to be normal.

The veteran received a VA examination in February 1999.  The 
report of that examination indicates, in relevant part, that 
the veteran reported being in the Army in 1980, doing 
physical training, and running in his combat boots.  The 
veteran reported that he did this frequently and developed 
pain in both ankles, which continued.  The veteran reported 
not being treated while on active duty, however, the veteran 
reported that, while in the National Guard, for five years, 
on each two week period of active duty he developed pain in 
his heels, feet and ankles.  He reported being seen at sick 
call at least five times.  He indicated that X-rays were 
taken and he was placed on limited duty only.  The veteran 
reported that, since discharge, he has continued to have pain 
in both ankles.

Upon examination of the left ankle, the veteran reported pain 
in the medial and lateral aspects of the ankle, occasional 
weakness, occasional stiffness, occasional swelling, no heat 
or redness, no giving way, no locking, but reported 
fatigability and lack of endurance.  He was not currently 
receiving treatment.  The veteran reported that flare-ups 
occurred three times a week and last for 24 hours.  The 
veteran reported the pain to be moderate in degree, 
precipitated by walking and alleviated by rest and heat.  
During a flare-up he reported losing 50% of function of his 
left ankle.  He did not have orthotics or braces.  He has had 
no surgery and there has been no definite injury; no 
dislocation or recurrent subluxation; no inflammatory 
arthritis.  The veteran is able to work with his left ankle.  
When it is aggravated, he is able to sit and continue his 
work.

As for the veteran's right ankle, the veteran reported pain 
in the medial and lateral 
aspects.  The veteran reported occasional weakness, stiffness 
and swelling; no heat or redness, no giving way, no locking.  
He also reported fatigability and lack of
endurance.  The veteran was not receiving treatment.  He 
reported that flare-ups occurred as in the left ankle, three 
times a week, lasting 24 hours.  He reported his  pain as 
moderate, precipitated by walking and alleviated by rest and 
heat.  During a flare-up he reported losing 50% of function 
of his right ankle.  He has no brace or cane.  He has had no 
surgery.  The examiner indicated that the veteran's injury 
was due to repeated trauma due to wearing of combat boots 
during physical training; no dislocation or subluxation; no 
inflammatory arthritis.  The veteran reported being able to 
work with the right ankle, as he is able to sit at times it 
bothers him.

Upon examination, the veteran's gait was antalgic.  He walked 
pronated and experienced pain in both ankles on ambulation.  
He stated that he also has pain in his left knee on 
ambulation.  The veteran's weight is 250 lb.; height is 6'l".  
With the goniometer, dorsiflexion of the left ankle was 10 
degrees, with pain; plantar flexion was 20 degrees active and 
30 degrees passive.  Pain started at 20 degrees.  Examination 
of the right ankle revealed dorsiflexion of 10 degrees, with 
pain; plantar flexion was 20 degrees, then pain starts, 
extended to 30 degrees.  There was
definite pain on these maneuvers of both ankles.  There was 
no swelling present.  There was tenderness over the insertion 
of the gastrocnemius tendon bilaterally.  This was pain on 
inversion and eversion of both ankles.  Relationship of the 
long axis of the tibia and fibula to the Os calcis showed 10 
degrees valgus bilaterally.

The veteran was diagnosed with bilateral ankle strain, 
symptomatic, with limitation of motion and pain.  The report 
of X-rays taken at that time found the veteran's ankles to be 
completely normal.

The veteran, in his substantive appeal, dated July 1999, 
reported that when he was in the Army, he was forced to run 
in combat boots, which bothered his ankles at the time, but 
only for a little while.  The veteran indicated that the 
first time he sought treatment for his ankles was when he was 
in the National Guard.  The veteran indicated that, when he 
ran, his ankles felt as if worms were going through them, and 
he would be in pain for weeks to months.  The veteran 
reported that he was told that the only thing that he could 
do was rest his ankles, which he did.  The veteran reported 
that, as time went on, his ankles bothered him more and more.  
He reported that his ankles were now in constant pain, and he 
had some problems walking.

The veteran also offered testimony before the RO in June 
2000.  At that time, the veteran testified that, when he was 
on active duty, he was forced to run in combat boots.  The 
veteran indicated that he complained that his boots were 
bothering his ankles, but that he was told to "suck it up" 
and "be a man."  The veteran reported that his ankles 
continued to bother him after service.  He indicated that, 
when he went into the National Guard, both his ankles 
bothered him from running PT.  The veteran reported that at 
that time he went to Army hospitals and was told to take a 
two-week rest period.  The veteran indicated that he was not 
at the present time receiving treatment for his ankles.


The Law

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Entitlement to service connection for a right ankle condition

The veteran and his representative contend that service 
connection is warranted for a right ankle condition.  
Specifically, the veteran contends that his ankles caused him 
significant difficulties while he was in the Massachusetts 
Army National Guard, and have caused the ankle disorder from 
which he currently suffers.         

Again, the Board notes that, in order to maintain a claim of 
entitlement to service connection, the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the veteran's 
right ankle disability.  As noted above, there are no service 
medical records, either from the veteran's period of active 
duty, or from the time when the veteran was apparently in the 
Massachusetts National Guard, that indicate that the veteran 
injured his right ankle in any way.  Further, the veteran's 
report of medical examination and report of medical history 
both dated March 1987 found the veteran to have no ankle 
disability.  With absolutely no evidence presented showing 
that the veteran suffered any injury in service to his right 
ankle, the Board finds that it cannot grant service 
connection for any right ankle disability from which the 
veteran may currently suffer.             

The Board has considered and evaluated the opinion provided 
by a VA examiner in the report of a VA examination dated 
February 1999.  The Board observes that the examiner's 
opinion that the veteran's right ankle injury is due to 
repeated trauma due to wearing of combat boots during 
physical training is not verified by the veteran's military 
record.  The examiner's opinion seems to be based on the 
veteran's report to him that he was seen on sick call at 
least five times while in the National Guard, for ankle 
problems, and was placed on limited duty only.  These 
statements are simply not supported by the record, which 
again does not show the veteran ever being treated at any 
time during any service for any right ankle condition.  Thus 
the Board finds that the examiner's opinion was premised on 
an inaccurate factual foundation, and is, therefore, not a 
probative diagnosis of the origin of the veteran's right 
ankle strain.  See Reonal v. Brown, 5 Vet.App. at 460-61; 
Swann v. Brown, 5 Vet.App. at 233.

The veteran has made several statements to the effect that he 
suffers from right ankle problems as a direct result of his 
service.  However, such diagnoses require competent medical 
evidence, and the record does not reflect that the appellant 
possesses a recognized degree of medical knowledge.  
Therefore, his opinion on medical diagnoses or causation is 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to service connection for a left ankle condition.

The veteran and his representative also contend that service 
connection is warranted for a left ankle condition.  
Specifically, as noted above, the veteran contends that both 
his ankles caused him significant difficulties while he was 
in the Massachusetts Army National Guard, and have caused the 
ankle disorder from which he currently suffers.         

Again, the Board notes that, in order to maintain a claim of 
entitlement to service connection, the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the veteran's 
left ankle disability.  As noted above, there is one report, 
dated August 1986, of the veteran having a questionable mild 
strain of the left ankle.  However, a subsequent medical 
examination, dated in March 1987, found the veteran to have 
no ankle disability, and in fact the veteran himself in March 
1987 in his report of medical history reported that he was in 
good health, and did not report any ankle disability.  Thus 
the Board finds this one incident of questionable ankle 
sprain to be acute and transitory, and to have resolved 
without residual disability.  The Board finds the veteran's 
statements at that time, that he did not suffer from any 
ankle problems, to be more credible than those statements 
made by the veteran nearly ten years after his release from 
the National Guard. 

The veteran has made several statements to the effect that he 
suffers from left ankle problems as a direct result of his 
service.  However, as noted above, such diagnoses require 
competent medical evidence, and the record does not reflect 
that the appellant possesses a recognized degree of medical 
knowledge.  Therefore, his opinion on medical diagnoses or 
causation is not competent.  Espiritu; Grottveit. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert.


ORDER

Entitlement to service connection for a left ankle condition 
is denied.

Entitlement to service connection for a right ankle condition 
is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

